DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
Regarding claim 2, claim 2 has been improperly amended to recite “20% to 10%”, the 20% to 10% should have been underlined in line 3 since it was newly added to the claim.
Regarding claim 2, claim 2 recites “the dry mixture includes about 60% to 80% dried lemon 20% to 10% dried vinegar”, the claim should be amended to include a comma after dried lemon. 
Regarding claim 2, claim 2 recites in line 4 “based on the combination of the three”, in order to remain consistent “the three” should be changed to “based on the combination of the dried lemon, the dried vinegar and the dried rosemary”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to recite the dry mixture has a moisture content of 15% or less, however it is not disclosed in the specification that the dry mixture including the dried lemon, dried vinegar and dried rosemary has a moisture content of 15% or less. The specification only discloses that the dried lemon can have a moisture content of 15% of less (See PGPUB specification [0011]) and that the dried lemon can have a moisture content of 15% or less (See PGPUB specification [0020]). Therefore the limitation is seen to constitute an issue of new matter and as such must be deleted.
Claim 2 has been amended to recite that the dry mixture includes 60-80% dried lemon, 10 to 20% dried vinegar and about 2-6% dried rosemary. However, the specification discloses that when the dried vinegar is present in an amount of about 10-20% that the dried lemon is present in an amount of about 80-90% (See PGPUB specification [0016], [0080]) and when the dried lemon is present in an amount of about 60-80% that vinegar is present in an amount of about 20-40% (See PGPUB specification [0016], [0021], [0055]). Further the specification only provides a specific composition based on all of the dried vinegar, dried rosemary and dried lemon in paragraphs [0062], [0080], paragraph [0080] teaches the ranges of 80-90% dried lemon, 10-20% dried vinegar and 2-6% rosemary. Therefore, the dry mixture including the combination of ranges of 60-80% dried lemon, with 10 to 20% dried vinegar and about 2-6% dried rosemary is seen to constitute an issue of new matter and should be amended to the ranges specifically supported in the specification based on the dry mixture including all of the recited dried ingredients. 
Claims 3-4, 7-8 and 10-11 are rejected based on their dependence on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 has been amended such that the recitations of “dried lemon”, “dried vinegar” and “dried rosemary” make it unclear if the “dried lemon”, “dried vinegar” and “dried rosemary” recited in claim 2 is referring to the “dried lemon”, “dried vinegar” and “dried rosemary” already recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 has been amended to recite that the “dry mixture includes about 60% to 80% dried lemon, about 20% to 10% dried vinegar”. The ranges of claim 2 include ratios of dried lemon to dried vinegar such as 6:1 (60% dried lemon, 10% dried vinegar) and 8:1 (80% dried lemon, 10% dried vinegar). Since claim 1 requires the ratio of dried lemon to dried vinegar to be within the range of 5 to 1 (i.e. 5:1 to 1:1), claim 2 fails to include all of the limitations of the claim upon which it depends because the claimed amounts of dried lemon and dried vinegar can result in ratios outside of the range required by claim 1 and therefore would not include all the limitations required by claim 1. Further since the claimed amounts of dried lemon and dried vinegar can result in ratios outside of the range required by claim 1 claim 2 is broader in scope than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo US 2007/0059423 in view of Corbin US 2010/0316780 in view of Sewalt US 2004/0091587 in view of A Leader in Food Safety Products (Cited in IDS of 12/23/2019) in view of Boebel et al. US 2014/0161935. 
Regarding claim 1, Toledo discloses a dry mixture for preserving a food meat product, the dry mixture consisting essentially of dried lemon (non-caking dry lemon powder) ([0043]-[0045], [0020]). 
Claim 1 differs from Toledo in the recitation that the mixture comprises a dried rosemary.
Corbin discloses providing a composition for food preservation including an antimicrobial agent, Corbin discloses that the antimicrobial agent can include rosemary in the form of an extract (‘780, [0013]) and Sewalt discloses that rosemary extract can be in either liquid or powder form (‘587, [0023]). 
It would have been obvious to one of ordinary skill in the art to modify the dry mixture of Toledo to include an additional antimicrobial such as a dried rosemary as suggested by Corbin and Sewalt, since Toledo already discloses mixing the dried lemon mixture with an additional antimicrobial for antimicrobial effects (‘423, [0046]) and it would have been obvious to one of ordinary skill in the art to select a known antimicrobial suitable for providing an antimicrobial effect to a meat product (MPEP 2144.07). 
Further regarding claim 1, as the both the vinegar and rosemary recited in claim 1 are now required, it is noted that as discussed above Toledo in view of Corbin in view of Sewalt discloses that the mixture comprises a dried rosemary. Toledo additionally discloses that vinegar can be added to the dried lemon ([0046]). It is noted that “wherein the ratio (w/w) of the dried lemon to dried vinegar is within the range of 5 to 1” has been interpreted as “wherein the ratio (w/w) of the dried lemon to dried vinegar is within the range of 5:1 to 1:1”.  Toldeo discloses that a ratio of the lemon to vinegar is within the range of 5 to 1 (about 6 to about 1) ([0011]).  Regarding the vinegar being a dried vinegar, it is noted that Toledo discloses that the all natural meat marinade ingredients can be provided in liquid or powder form, manufactured from lemon juice and/or vinegar ([0020]); therefore Toledo is seen to suggest that the vinegar can also be in powdered form and thus suggests the mixture can further include dry vinegar.  
Nevertheless, in the event claim 1 could be construed as differing from Toledo in the recitation that the vinegar is in dry form, A Leader in Food Safety Products (page 3 of 5, “DV”) additionally discloses an antimicrobial product of dry vinegar, in a free flowing powder form, and that this form allows for greater application flexibility and it can be used in brines for marination and as a surface treatment as a direct addition or even blended into most seasonings. It would have been obvious to one of ordinary skill in the art to modify the vinegar of Toledo to be in dry form as taught by A Leader in Food Safety Products in order to allow for greater application flexibility.
Further regarding claim 1, Claim 1 differs from Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products in the recitation that the dry mixture specifically has a moisture content of about 15% or less, however Boebel teaches that dry food products are considered products having a moisture content of less than or equal to 12% ([0029]). Therefore, the dried mixture of Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products is seen to obviously have a moisture content of less than 15%, as evidenced by Boebel. 
Regarding claim 3, Toledo discloses that the dried lemon is prepared by adjusting a lemon juice concentrate to a pH of about 6.8 to 7.2 having a solids content of 48% ([0033]) to produce a buffered lemon juice concentrate and drying the buffered lemon juice concentrate to produce the dried lemon (‘423, [0009], [0014], [0043]).
Regarding claim 4, Toledo discloses that the pH of the lemon juice concentrate is adjusted with a basic buffering or neutralizing agent and that the dried lemon has a pH of about 6.5 to 7.2 (‘423, [0009], [0014], claim 1, claim 3, claim 5). 
Regarding claims 10 and 11, Toledo discloses that the mixture further comprises a suitable carrier (where the claim 10 recitation of “a suitable carrier” reads on any carrier for the dry mixture), and that the carrier is a starch (examples of suitable filler and anti-caking agents include rice starch) (‘423, [0043]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo US 2007/0059423 in view of Corbin US 2010/0316780 in view of Sewalt US 2004/0091587 in view of A Leader in Food Safety Products (Cited in IDS of 12/23/2019) in view of Boebel et al. US 2014/0161935 in view of Sandra et al. US 2016/0000134. 
Regarding claim 2, Toledo discloses that the ratio of lemon to vinegar is preferably between 1 part lemon to 1 part vinegar mix to 6 parts lemon to 1 part vinegar mix by weight (‘423, [0040]), therefore Toldeo suggests a mixture having 50% lemon to 85% lemon and 50% vinegar to 14% vinegar. Thus, Toledo suggests use of the lemon and vinegar in a composition in overlapping ranges and discloses adjusting the amounts of the lemon and vinegar based on desired inhibitory activity and flavor ([0042]).   
Claim 2 differs from Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products in the recitation that the dry mixture includes about 2% to 6% of the dried rosemary. 
Sandra discloses the use of rosemary extract in an antimicrobial composition and discloses using the rosemary extract in amounts between about 0.1% to 10% by weight, and specifically about 3%, about 5% ([0010], [0034], [0036]). It would have been obvious to one of ordinary skill in the art to modify Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products such that the dry mixture includes about 2% to 6% of the dried rosemary as suggested by Sandra, since Sandra teaches such an amount of rosemary was a suitable amount of rosemary to utilize in a antimicrobial composition for imparting food with desirable effects including enhanced flavor and antioxidant properties. 
 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo US 2007/0059423 in view of Corbin US 2010/0316780 in view of Sewalt US 2004/0091587 in view of A Leader in Food Safety Products (Cited in IDS of 12/23/2019) in view of Boebel et al. US 2014/0161935 in view of Ludwig US 2010/0310738.
Regarding claim 7, claim 7 differs from Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products in the recitation that the dried vinegar is a vinegar derived salt. It is noted that Toldeo discloses a vinegar composition which comprises a vinegar derived salt. (acetic acid salt) (‘423, [0023], [0034]-[0039]).
Ludwig discloses a dried vinegar antimicrobial food additive that is a vinegar derived salt ([0021], [0053], [0054], [0056], [0031], [0033]) and Luwdig teaches that an alternative dried vinegar antimicrobial food additive includes the vinegar derived salt with additional vinegar added back to the vinegar derived salt ([0053]-[0054], [0057]-[0062]). Since Ludwig teaches the use of the vinegar derived salt as a food additive for antimicrobial purposes and Toldeo also discloses the utilizing the vinegar composition for antimicrobial effects (‘423, [0002], [0025]), it would have been obvious to one of ordinary skill in the art to modify the dried vinegar of Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products to be a vinegar derived salt as taught by Ludwig, since it would have been obvious to one of ordinary skill in the art to substitute one known dried vinegar composition for another known dried vinegar composition based on its suitability for its intended use with a reasonable expectation of success. (MPEP 2144.06, MPEP 2144.07).
Regarding claim 8, claim 8 differs from Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products in the recitation that the dried vinegar is specifically derived by treating vinegar with a basic neutralizing agent to produce a partially neutralized vinegar with a pH of below 7, drying the partially neutralized vinegar and adding vinegar back to the dried partially neutralized vinegar to produce a dried vinegar composition having a pH of about 4.5 to about 10. It is noted that Toledo already discloses producing the dried vinegar by treating vinegar with a basic neutralizing agent ([0034]), drying the neutralized vinegar (the neutralized vinegar can be concentrated by heating to evaporate water) ([0037]) and adding vinegar back to the dried neutralized vinegar to produce a vinegar composition ([0039]).
Ludwig discloses a dried vinegar antimicrobial food additive derived by treating vinegar with a basic neutralizing agent to product a partially neutralized vinegar with a pH of below 7.0, drying the partially neutralized vinegar and adding vinegar back to the dried partially neutralized vinegar to produce a dried vinegar composition having a pH of about 4.5 to about 10 ([0058]-[0062]). Since Ludwig teaches the use of the dried vinegar produced as claimed as a food additive for antimicrobial purposes and Toldeo also discloses the utilizing the vinegar composition for antimicrobial effects (‘423, [0002], [0025]), it would have been obvious to one of ordinary skill in the art to modify the dried vinegar of Toledo in view of Corbin in view of Sewalt in view of A Leader in Food Safety Products to be a dried vinegar derived by treating vinegar with a basic neutralizing agent to product a partially neutralized vinegar with a pH of below 7.0, drying the partially neutralized vinegar and adding vinegar back to the dried partially neutralized vinegar to produce a dried vinegar composition having a pH of about 4.5 to about 10 as taught by Ludwig, since it would have been obvious to one of ordinary skill in the art to substitute one known dried vinegar composition for another known dried vinegar composition based on its suitability for its intended use with a reasonable expectation of success. (MPEP 2144.06, MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9 and 12 that Toldeo teaches away from a dry vinegar mix product.
This argument has not been found persuasive Toledo broadly discloses that the all natural meat marinade ingredients can be provided in liquid or powder form, manufactured from lemon juice and/or vinegar ([0020]), therefore Toledo is seen to suggest that the vinegar can also be in powdered form and thus suggests the mixture can further include dry vinegar. It is noted that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (MPEP 2123).
Applicant argues on page 10 that Corbin teaches away from the dry mixture product recited in claim 1.
This argument has not been found persuasive Corbin has only been relied upon to show that an antimicrobial agent for a composition for food preservation can include rosemary in the form of an extract (‘780, [0013]) and Sewalt was relied upon for teaching that rosemary extract can be in either liquid or powder form (‘587, [0023]). Since Toledo already discloses mixing the dried lemon mixture with an additional antimicrobial for antimicrobial effects (‘423, [0046]), it would have been obvious to one of ordinary skill in the art to modify the dry mixture of Toledo to include an additional antimicrobial such as a dried rosemary as suggested by Corbin and Sewalt, since it would have been obvious to one of ordinary skill in the art to select a known antimicrobial suitable for providing an antimicrobial effect to a meat product (MPEP 2144.07). 
In response to Applicant’s argument regarding Boebel on pages 11-12, Boebel was only relied upon to show a general teaching of common moisture content ranges for dry food products. Therefore, the teaching of Boebel that dry food products are considered products having a moisture content of less than or equal to 12% ([0029]) is seen to be reasonably pertinent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hull US 2013/0267603 discloses buffered vinegar or lemon juice and vinegar combination, if used in optimized concentrations can provide antimicrobial activity and can supplement the available antimicrobial agents for control of pathogens in natural RTE meat and poultry products ([0030], [0043])
Roozen US 2017/0107468 discloses providing a food preservation product comprising a mixture of lemon and vinegar and discloses that the preservation products can be provided in dry form by subjecting the liquid product to spray drying ([0015], [0043], [0049], [0081]).
Boerefijn et al. US 2015/0225683 discloses a powdered vinegar. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792